PER CURIAM.
In this purported habeas corpus proceeding, Israel Camellón claims that he was denied due process by not having ap*229pellate counsel appointed during an evi-dentiary hearing of a post-conviction relief motion. We observe, however, that not only is Camellon’s petition for writ of ha-beas corpus procedurally barred, the record reflects that no request was made by Camellón for a court appointed counsel for his post-conviction evidentiary hearing, thus the court cannot be said to have abused its discretion by not appointing counsel.1
The petition is denied.

. Wheeler v. State, 807 So.2d 94 (Fla. 1st DCA 2002).